As filed with the Securities and Exchange Commission on May 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 90.3% Beverages - 3.2% The Coca Cola Co. $ Biotechnology - 2.2% Celgene Corp. (a) Commercial Banks - 7.2% BB&T Corp. Fifth Third Bancorp KeyCorp PNC Financial Services Group, Inc. Communications Equipment - 2.8% QUALCOMM, Inc. Computers & Peripherals - 5.3% Apple, Inc. (a) OCZ Technology Group, Inc. (a) SanDisk Corp. (a) Construction & Engineering - 1.8% Chicago Bridge & Iron Company NV Consumer Finance - 2.2% Capital One Financial Corp. Diversified Financial Services - 2.4% JPMorgan Chase & Co. Energy Equipment & Services - 4.9% Ensco PLC - ADR SeaDrill Ltd. Food Products - 3.0% General Mills, Inc. H.J. Heinz Co. Health Care Equipment & Supplies - 4.6% Baxter International, Inc. Covidien PLC St. Jude Medical, Inc. Health Care Providers & Services - 4.1% AmerisourceBergen Corp. Mckesson Corp. Hotels, Restaurants & Leisure - 6.8% Las Vegas Sands Corp. (a) Marriott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Household Products - 4.6% Colgate-Palmolive Co. Procter & Gamble Co. Insurance - 1.4% ACE Ltd. Internet Software & Services - 5.5% eBay, Inc. (a) Google, Inc. (a) Machinery - 1.9% Chart Industries, Inc. (a) Media - 7.5% CBS Corp. Discovery Communications, Inc. (a) Viacom, Inc. The Walt Disney Co. Multiline Retail - 1.6% Target Corp. Oil, Gas & Consumable Fuels - 8.3% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Pharmaceuticals - 7.9% Abbott Laboratories Bristol-Myers Squibb Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Road & Rail - 1.1% Norfolk Southern Corp. TOTAL COMMON STOCKS (Cost $58,077,766) Contracts (100 shares per contract) PUT OPTION PURCHASED - 0.6% Index Option - 0.6% S&P 500® Index, Expiration: June, 2012, Exercise Price: $1,350.00 TOTAL PUT OPTION PURCHASED (Cost $542,914) SHORT-TERM INVESTMENT - 4.1% Money Market Fund - 4.1% Invesco Short-Term Treasury Portfolio - Institutional Class, 0.20% (b) TOTAL SHORT-TERM INVESTMENT (Cost $3,086,479) TOTAL INVESTMENTS IN SECURITIES - 95.0% (Cost $61,707,159) Other Assets in Excess of Liabilities - 5.0% TOTAL NET ASSETS - 100.0% $ SCHEDULE OF OPTIONS WRITTEN MARCH 31, 2012 (Unaudited) Contracts Value (100 shares per contract) PUT OPTION WRITTEN - 0.2% Index Option - 0.2% S&P 500® Index, Expiration: June, 2012, Exercise Price: $1,250.00 $ ) TOTAL PUT OPTION WRITTEN (Premiums received $211,716) $ ) (a) Non-income producing security. ADR American Depository Receipt (b) 7-Day Yield as of March 31, 2012. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation on long positions Gross unrealized depreciation on long positions ) Net unrealized appreciation on short positions Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Jordan Opportunity Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at March 31, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
